      Case 1:20-cr-00182-VEC Document 139 Filed 08/10/21 Page 1 of 3
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 
SOUTHERN DISTRICT OF NEW YORK
----------------------------- X
                                 :
UNITED STATES OF AMERICA         :     3500 PROTECTIVE ORDER
                                 :
             - v. –
                                 :     S1 20 Cr. 182 (VEC)
JONATHAN BURGOS,                 :
     a/k/a “John John,”          :
                                 :
                 Defendant.      :
                                 :
                                 :
----------------------------- X

           Upon the application of the United States of America,

Audrey Strauss, United States Attorney for the Southern District

of New York, by and through Micah Fergenson, Michael Krouse, and

Samuel Rothschild, Assistant United States Attorneys, of counsel,

for an order precluding the dissemination of material produced

pursuant to 18 U.S.C. § 3500, Giglio v. United States, 405 U.S.

150 (1972), and the Government’s general disclosure obligations,

relating to (1) witnesses the Government anticipates may be called

to testify at trial (“3500 Material”), and (2) individuals the

Government does not anticipate calling at trial (“Other Witness

Material”), IT IS HEREBY ORDERED that:

            (1) defense counsel must destroy or return to the

Government all 3500 Material (and any copies thereof) at the

conclusion of the trial of this matter or when any appeal has

                                   1
      Case 1:20-cr-00182-VEC Document 139 Filed 08/10/21 Page 2 of 3



become final;

          (2) the defense and the defendant are precluded from

disseminating any of the 3500 Material (and any copies thereof) to

anyone beyond the defendant, defense counsel, and any paralegal or

staff employed by the defense;

          (3) the defendant is precluded from taking or keeping

any copies (paper or electronic) of the 3500 Material with him

into any jail facility, whether before, during, or after trial,

except that the defendant may review copies of the 3500 Material

in the possession of defense counsel or any paralegal or staff

employed by the defense, when in the presence of defense counsel

or any paralegal or staff employed by the defense; and

          (4)   all   Other    Witness    Material    shall    be      marked

“ATTORNEYS’ EYES ONLY” and shall not be disseminated to the

defendant or anyone else beyond defense counsel and any paralegal

or staff employed by the defense – nor shall the names of witnesses

reflected in any Other Witness Material be disclosed to the

defendant – unless with the Government’s consent or by further




                                    2
         Case 1:20-cr-00182-VEC Document 139 Filed 08/10/21 Page 3 of 3



order of the Court on defense application.

SO ORDERED.

Dated:       New York, New York
                     
             August ___, 2021



                                          _________________
                                                          ________
                                     __________________________________
                                          ONORABLE VALERIE E. CAPRONI
                                     THE HONORABLE            CAPR
                                     UNITED STATES DISTRICT JUDGE




                                       3
